OPINION OP THE COURT. ROBERTS, C. J. — This action was instituted in the court below by appellant, who is the tax assessor of Chaves Count], to recover compensation for his services from the County of Chaves, as such official. The ease at bar presents no features that have not been airead] fully considered and decided by this court. In the case of State v. Romero, 124 Pac. 649, we held that, “The compensation of a county officer, under the provisions of section 1 of article X of the Constiution, is dependent upon the enactment by the legislature of a salary law, and he can not recover for his services until such a law is passed, and then only as provided by such act." See also, State v. Romero, 125 Pac. 617.  1 No law lias been enacted, fixing the compensation of tax assessors, consequently under the rule announced, in the decided case, from which we see no. reason to depart, it follows that the judgment of the lower court, sustaining the demurrer to appellant’s complaint and dismissing the action, was proper, and will be affirmed, and it is so ordered.